Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Response filed on November 30, 2020, for Application title: “Augmented Reality Card Activation”.

Status of the Claims
Claims 21-40 were pending.  By the 11/30/2020 Response, no claim has been amended, added or cancelled.  Claims 1-20 were cancelled by the 06/18/2019 response.  Accordingly, claims 21-40 remain pending in this application and have been examined.

Priority
This Application was filed on 06/18/2019 which is a CON of U.S. Application 15/897,511 filed on 02/15/2018 (Patented No. 10,614,448) which is a CON of U.S. Application 14/836,028 filed 08/26/2015 (Patented No. 10,332,103) which claims the benefit of U.S. Provisional Application No. filed 08/27/2014.  
For purpose of examination, the 08/27/2014 is considered to be the effective filing date.



Terminal Disclaimer
The terminal disclaimer filed on 11/30/3020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,614,448 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
In view of Applicant’s 11/30/2020 Response, the Examiner is persuaded that the claims are directed to a specific way of solving a technological problem.  The claims are confined to a specific invention such that preemption is not a concern.  The invention is implemented on a particular machine and thus meets the M-or-T test (Bilski).  Therefore, the rejection is withdrawn.

Allowable Subject Matter
Claims 21-40 are pending this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts, Becorest (US PUB. No. 2014/0076965) and MacGuire (US PUB. No. 2012/0036066), do not teach or render obvious the augmented-reality account card activation method, comprising:
capturing, by a camera, an image of an inactive account card;
processing, by a processor in communication with the camera, the captured image to obtain first information presented on the account card;

detecting a change to a position or an orientation of the account card; 
modifying, based on the detected change, the AR graphic;
receiving first user input comprising a response to the query; 
transmitting, to a server, an activation request comprising information relating to the received response to the query;
receiving, from the server, a first notification in response to the transmitted activation request, the first notification indicating that the account card is activated;
receiving second user input for associating the account card with a client device associated with the user, wherein the association of the account card causes the associated client device to require a lower security protocol to access account information associated with the account card;
transmitting, to the server, an association request comprising information relating to the client device; and
receiving, from the server, a second notification in response to the transmitted association request, the second notification indicating that the account card is associated with the client device.
An updated search did not identify any reference(s) that would disclose the claimed invention, or could be reasonable to combine with the Becorest and MacGuire references.  For this reason, independent claims 21, 31, and 40 are allowed over the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 (renumbered from claims 21-40) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697